Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of August
21, 2018, by and between Sport Endurance, Inc. (“SENZ”), the sole shareholder of
Yield Endurance, Inc. (“Yield”), and Madison Partners, LLC a Delaware limited
liability company (the “Buyer”).

 

Preliminary Statements

 

WHEREAS, SENZ owns all of the issued and outstanding shares of capital stock of
Yield (the “Shares”) and desires to sell to Buyer, and Buyer desires to
purchase, on the terms and conditions set forth in this Agreement, all of the
Shares.

 

WHEREAS, SENZ, Yield and certain third parties have entered into a certain
agreement, dated August 21, 2018, to restructure certain of SENZ’ prior
agreements (the “Restructure Agreement”, together with this Agreement, the
Release, and the Warrants (as such terms are defined therein) and each of the
other agreements entered into in connection with the transactions contemplated
herein, the “Transaction Documents”).

 

NOW, THEREFORE, in consideration of the preliminary statements and the
respective mutual covenants, representations and warranties contained in this
Agreement, the parties agree as set forth below.

 

ARTICLE 1     

Purchase of Securities; Consideration

 

1.1     Securities to be Purchased; Closing.

 

(a)     Subject to the terms and conditions set forth herein, pursuant to the
Restructure Agreement, on the Closing Date, SENZ shall sell and transfer to
Buyer, and Buyer shall purchase from SENZ all of SENZ’s right, title and
interest in and to one-hundred (100%) percent of the Shares which Shares shall
in the aggregate represent all of the issued and outstanding capital stock of
Yield as of the Closing Date. Except as disclosed on Schedule 1.1, the Shares
are free and clear of all liens.

 

(b)     Subject to the terms and conditions of this Agreement, the sale and
purchase of the Shares contemplated hereby and the transfers and deliveries to
be made pursuant to this Agreement shall take place at a closing at the offices
of Sichenzia Ross Ference Kesner, LLP 1185 Avenue of the Americas, Suite 3700,
New York, NY 10036 (the “Closing”) at 12:00 p.m. local time, on the Closing Date
(as defined in the Restructuring Agreement of which this Agreement is a part) or
at such other place as may be agreed to by the parties in writing. All
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no
proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed.

 

1

--------------------------------------------------------------------------------

 

 

 

 

(c)     At the Closing, SENZ shall deliver or cause to be delivered to Buyer (i)
all of the certificates representing the Shares duly endorsed in blank, and
proper forms of transfer, sufficient to convey to Buyer good title to the Shares
free and clear of any and all claims or liens of any nature whatsoever and
together with all accrued benefits and rights attaching thereto, and (ii) such
other documents as may be specified, or required to satisfy the conditions set
forth in the Transaction Documents.

 

1.2     Contracts.

 

Schedule 1.2 sets forth a list of all material written agreements, arrangements
or commitments to which Yield is a party or by which any of its assets is bound
or affected (all such contracts, agreements, arrangements or commitments as are
required to be set forth on Schedule 1.2 being referred to herein collectively
as the “Contracts”), including, without limitation with respect to Yield:

 

(a)     each partnership, joint venture or similar agreement of Yield with
another Person;

 

(b)     each contract or agreement under which Yield has created, incurred,
assumed or guaranteed (or may create, incur, assume or guarantee) indebtedness
of more than $1,000 in principal amount or under which Yield has imposed (or may
impose) a Lien on any of its assets, whether tangible or intangible securing
indebtedness in excess of $1,000;

 

(c)     each contract or agreement which involves an aggregate payment or
commitment per contract or agreement on the part of Yield of more than $1,000
per year;

 

(d)     each contract or agreement which involves or contributes to Yield,
aggregate annual remuneration which is reasonably expected to exceed 5% of
Yield’s consolidated annual net revenues for the twelve months ended December
31, 2018, or $1,000, whichever is less;

 

(e)     all leases and subleases from any third person to Yield, in each case
requiring annual lease payments in excess of $1,000;

 

(f)     each contract or agreement to which Yield or any of its Affiliates is a
party limiting the right of Yield (i) to engage in, or to compete with any
person in, any business, including each contract or agreement containing
exclusivity provisions restricting the geographical area in which, or the method
by which, any business may be conducted by Yield or (ii) to solicit any customer
or client;

 

(g)     fire, casualty, liability, title, worker’s compensation and all other
insurance policies and binders maintained by Yield;

 

(h)     all collective bargaining or other labor union contracts or agreements
to which Yield is a party or applicable to persons employed by Yield;

 

2

--------------------------------------------------------------------------------

 

 

 

(i)     all licenses, licensing agreements and other agreements providing in
whole or part for the use of any Intellectual Property of Yield; and

 

(j)     all other contracts or agreements which individually or in the aggregate
are material to Yield or the conduct of its business, other than those which are
terminable upon no more than 30 days’ notice by Yield without penalty or other
adverse consequence.

 

Schedule 1.2 further identifies each of the Contracts which contain
anti-assignment, change of control or notice of assignment provisions. The
Contracts are each in full force and effect and are the valid and legally
binding obligations of Yield which is a party thereto and are valid and binding
obligations of the other parties thereto. To the knowledge of SENZ, Yield is not
a party to, nor is its business or any of its assets bound by, any oral
agreement. Yield is not in default under its organizational documents or in
default under any Contract to which it is a party, and no event has occurred
which with the giving of notice or lapse of time or both would constitute such a
default. “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state laws and the common law and know-how (including
formulas, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).

 

1.3     Tax Matters. Except as set forth on Schedule 1.3:

 

(a)     All Tax Returns required to be filed on or before the Closing Date by or
with respect to Yield have (or by the Closing Date will have) been duly filed or
the time for filing such Tax Returns shall have been validly extended to a date
after the Closing Date. Except for Taxes reflected or reserved against, Yield
has paid all Taxes due and with respect to Taxes not yet due, all such Taxes not
yet paid have been appropriately reserved against in accordance with GAAP.
Neither Yield nor SENZ is subject to any joint venture, partnership, or other
arrangement or Contract which is treated as a partnership for federal income tax
purposes. Neither Yield nor SENZ is a party to any tax sharing agreement.

 

(b)     As of the date hereof, there is no agreement or other document
extending, or having the effect of extending, the period of assessment or
collection of any Taxes of Yield or SENZ, and no power of attorney with respect
to any such Taxes, has been executed or filed with the IRS or any other taxing
authority that remains in force.

 

3

--------------------------------------------------------------------------------

 

 

 

(c)     During the last five years there has been no and as of the date hereof
there are no presently pending audits or other administrative proceedings or
court proceedings with respect to any Taxes of Yield or SENZ.  No claim has ever
been made by a governmental entity in a jurisdiction where Yield does not file a
Tax Return that Yield is or may be subject to taxation by that jurisdiction. 

 

(d)     All Taxes required to be withheld by Yield and SENZ have been duly and
timely withheld, and such withheld Taxes have been duly and timely paid to the
appropriate governmental entity.

 

(e)     There are no Tax liens upon the assets of Yield except liens for Taxes
not yet due and payable.

 

1.4     Guaranties. Except as set forth on Schedule 1.4, Yield is not a party to
any guaranty, and no Person is a party to any guaranty for the benefit of Yield.

 

1.5     Banks. Schedule 1.5(a) sets forth (i) the name of each bank, trust
corporation or other financial institution and stock or other broker with which
Yield has an account, credit line or safe deposit box or vault, (ii) the names
of all Persons authorized to draw thereon or to have access to any safe deposit
box or vault, (iii) the purpose of each such account, safe deposit box or vault,
and (iv) the names of all Persons authorized by proxies, powers of attorney or
other like instrument to act on behalf of Yield in matters concerning their
business or affairs. Except as otherwise set forth in Schedule 1.5(b), no such
proxies, powers of attorney or other like instruments are irrevocable.

 

1.6     Accuracy of Information Furnished. To the knowledge of SENZ, no
representation, statement or information contained in this Agreement (including
the various Schedules attached hereto) or any agreement executed in connection
herewith or in any certificate or other document delivered pursuant hereto or
thereto or made or furnished to Buyer or its representatives by SENZ, contains
or shall contain any untrue statement of a material fact or omits or shall omit
any material fact necessary to make the information contained herein and therein
not misleading. Copies of all documents listed or described in the various
Schedules attached hereto and provided by SENZ to Buyer are true, accurate and
complete.

 

ARTICLE 2      

 

Additional agreements

 

2.1     Confidentiality. SENZ acknowledges that all confidential or proprietary
information with respect to the business and operations of Yield is valuable,
special and unique. SENZ shall not, at any time before or after the Closing Date
(except as required in connection with his services to Yield) disclose, directly
or indirectly, to any Person, or use or purport to authorize any Person to use
any confidential or proprietary information with respect to Yield or Buyer,
whether or not for such SENZ’s own benefit, without the prior written consent of
Buyer, including without limitation, information as to the financial condition,
results of operations,

 

4

--------------------------------------------------------------------------------

 

 

 

customers, suppliers, products, products under development, inventions, sources,
leads or methods of obtaining new products or business, pricing methods or
formulas, cost of supplies, marketing strategies or any other information
relating to Yield, Buyer which could reasonably be regarded as confidential, but
not including information which is or shall become generally available to the
public other than as a result of an unauthorized disclosure by such SENZ or a
Person to whom such SENZ has provided such information. SENZ acknowledges that
Buyer would not enter into this Agreement without the assurance that all such
confidential and proprietary information will be used for the exclusive benefit
of Buyer and Yield.

 

2.2     Intentionally Omitted.

 

2.3     Indemnification.

 

(a)     Indemnification by SENZ. SENZ agrees to defend, indemnify and hold
harmless Buyer and their Affiliates and their respective directors, officers,
employees and agents from, against and in respect of, the full amount of:

 

(i)     (A) any and all actions, suits, proceedings, demands, liabilities,
damages, claims, deficiencies, fines, penalties, interest, assessments,
judgments, losses, Taxes, costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel (collectively, the “Indemnified
Losses”) arising from or in connection with any breach or violation of any of
the representations and warranties of SENZ contained in this Agreement or (B)
any and all Indemnified Losses arising from or in connection with any breach or
violation of the covenants or agreements of SENZ contained in this Agreement;

 

(ii)     any and all Indemnified Losses for Taxes attributable to all years or
portions thereof ending on or prior to the Closing Date imposed on Yield or
Senz;

 

(iii)     any and all capital or other Taxes related to or arising from the sale
and transfer of shares contemplated hereby by reason of any Liability of Yield
or its shareholders for such Taxes as assessed by any taxing authority against
any SENZ and/or Yield either before or after the Closing Date;

 

(iv)     any and all Indemnified Losses related to or arising from claims for
breach of contract existing on or prior to the Closing Date, and/or which are
brought after the Closing Date for acts and omissions of Yield or any SENZ,
which occurred prior to the Closing Date;

 

(v)     any and all Indemnified Losses related to or arising from any products
delivered by Yield prior to the Closing Date, including without limitation,
Indemnified Losses for product recalls, product defects, warranty claims,
personal injury or death (which shall exclude any claims which have specifically
been reserved or allowed for in sufficient amounts to fully cover the
Indemnified Loss prior to the Closing Date); and

 

(vi)     any and all Indemnified Losses which relate to any legal and/or
governmental proceedings which are not set forth on Schedule 2.3(vi), existing
on or prior to the

 

5

--------------------------------------------------------------------------------

 

 

 

Closing Date, and/or which are brought after the Closing Date for acts and
omissions of Yield or any SENZ, which occurred prior to the Closing Date.

 

(b)     Indemnification Procedure. Any party seeking indemnification under this
Agreement (the “Indemnified Party”) will give prompt written notice to the party
or parties against whom indemnity is sought (the “Indemnifying Party”) of any
Indemnified Losses which it discovers or of which it receives notice after the
Closing, stating the nature, basis (including the section of this Agreement that
has been or will be breached, if any, and the facts giving rise to the claim
that a breach has or will occur), and (to the extent known) amount thereof;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
liability hereunder unless (and then solely to the extent) the Indemnifying
Party is prejudiced by such delay.

 

(c)     Indemnification Procedure as to Third Party Claims.

 

(i)     Promptly after any Indemnified Party obtains knowledge of the
commencement of any third party claim, action, suit or proceeding or of the
occurrence of any event or the existence of any state of facts which may become
the basis of a third party claim (any such claim, action, suit or proceeding or
event or state of facts being hereinafter referred to in this Section 2.3(c), a
“Claim” or “Claims”), in respect of which an Indemnified Party is entitled to
indemnification under this Agreement, such Indemnified Party shall promptly
notify the Indemnifying Party of such Claim in writing; provided, however, that
any failure to give notice (A) will not waive any rights of the Indemnified
Party except to the extent that the rights of the Indemnifying Party are
actually prejudiced thereby and (B) will not relieve the Indemnifying Party of
its obligations herein after such notice is given. With respect to any Claim as
to which such notice is given by the Indemnified Party to the Indemnifying
Party, the Indemnifying Party will, subject to the provisions of this Section
2.3, assume the defense or otherwise settle such Claim with counsel reasonably
satisfactory to the Indemnified Party and experienced in the conduct of Claims
of that nature at the Indemnifying Party’s sole risk and expense, provided,
however, that the Indemnified Party (1) shall be permitted to join the defense
and settlement of such Claim and to employ counsel reasonably satisfactory to
the Indemnifying Party, and at the Indemnified Party’s own expense (2) shall
cooperate fully with the Indemnifying Party in the defense and any settlement of
such Claim in any manner reasonably requested by the Indemnifying Party, and (3)
shall not compromise or settle any such Claim without the prior written approval
of the Indemnifying Party.

 

(ii)     If (A) the Indemnifying Party fails to assume the defense of such Claim
or, having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, or (B) the remedy sought by the claimant with
respect to such Claim is not solely for money damages, the Indemnified Party,
without waiving its right to indemnification, may, but is not required to,
assume the defense and settlement of such Claim, provided, however, that (1) the
Indemnifying Party shall be permitted to join in the defense and settlement of
such Claim and to employ counsel at its own expense, (2) the Indemnifying Party
shall cooperate with the Indemnified Party in the defense and settlement of such
Claim in any manner reasonably

 

6

--------------------------------------------------------------------------------

 

 

 

requested by the Indemnified Party, and (3) the Indemnified Party shall not
settle such Claim without the written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.

 

(iii)     As used in this Section 2.3, the terms Indemnified Party and/or
Indemnifying Party shall be deemed to include the plural thereof where the
rights or obligations of more than one Indemnified Party and/or Indemnifying
Party may be involved.

 

(d)     Reserved.

 

(e)     No Contribution. The obligations of SENZ to indemnify Buyer pursuant to
the terms of this Agreement are primary obligations of SENZ, subject to the
limitations set forth herein. SENZ hereby waives any right to seek or obtain
indemnification or contribution from Yield for Indemnified Losses as a result of
any breach by Yield of any representation, warranty or covenant contained in
this Agreement.

 

2.4     Limitations on Liabilities. Notwithstanding anything to the contrary
contained herein, in no event shall the aggregate sums payable by SENZ for
Indemnified Losses (other than sums payable as a result of fraud or breaches of
the representations and warranties set forth in Section 1.2 through Section 1.5)
exceed $100,000.    

 

ARTICLE 3      

 

Miscellaneous

 

3.1     Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by email delivery followed by overnight
next business day delivery, as follows:

 

If to SENZ:

Sport Endurance, Inc.

 

101 Hudson Street, 21st Floor

 

Jersey City, New Jersey 07302

 

Attention: David Lelong

 

Email: david@sportendurancehq.com

   

With a copy to:

Nason, Yeager, Gerson, White & Lioce, P.A.

 

3001 PGA Boulevard, Suite 305

 

Palm Beach Gardens, FL 33410

 

Attention: Michael D. Harris, Esq.

 

Email: mharris@nasonyeager.com

   

 

If to the Buyer or Yield: at the address listed for Buyer on the signature page
hereto.

 

 

With a copy to:

Sichenzia Ross Ference Kesner, LLP

 

1185 Avenue of the Americas, 37th Floor

 

 

7

--------------------------------------------------------------------------------

 

 

 

 

New York, New York, 10036

 

Attn: Harvey Kesner, Esq.

 

Email: hkesner@srfkllp.com

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted from the date of transmission. 

 

3.2    Entire Agreement. This Agreement, the Transaction Documents and each of
the Schedules thereto contain every obligation and understanding between the
parties relating to the subject matter hereof, and merges all prior discussions,
negotiations and agreements, if any, between them, and none of the parties shall
be bound by any representations, warranties, covenants, or other understandings,
other than as expressly provided or referred to herein or therein.

 

3.3     Assignment. This Agreement may not be assigned by any party without the
written consent of the other party; provided that Buyer may assign this
Agreement to one of Buyer’s Affiliates, whether such Affiliate currently exists
or is formed in the future, so long as such Affiliate of Buyer agrees in writing
to be bound by the terms of this Agreement and Buyer agrees to guarantee such
Affiliate’s obligations under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, heirs, personal representatives, legal representatives, and
permitted assigns.

 

3.4     No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

3.5     Waiver and Amendment. Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived at any
time by the party entitled to the benefit thereof, and any term, condition or
covenant hereof may be amended by the parties hereto at any time by written
agreement. Any such waiver or amendment shall be evidenced by an instrument in
writing executed on behalf of the appropriate party by a person who, to the
extent applicable, has been authorized by its board of directors to execute
waivers, extensions or amendments on its behalf. No waiver by any party hereto,
whether express or implied, of its rights under any provision of this Agreement
shall constitute a waiver of such party’s rights under such provisions at any
other time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party hereto to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.

 

3.6     Severability. In the event that any one or more of the provisions
contained in this Agreement shall be declared invalid, void or unenforceable,
the remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.

 

8

--------------------------------------------------------------------------------

 

 

 

3.7     Expenses. Each party agrees to pay, without right of reimbursement from
the other party, the costs (hereafter referred to as “Costs”) incurred by it
incident to the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith. SENZ’s covenants to Buyer that in no event shall any of
SENZ’s Costs be paid by Yield.

 

3.8     Headings and References. The Article and other Section headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of any provisions of this Agreement. All
capitalized terms not defined in this Agreement shall have the same meaning as
in the Restructure Agreement. References in this Agreement to clauses,
subclauses, sections, articles or schedules are references to clauses,
subclauses, sections, articles or schedules of this Agreement so numbered.

 

3.9     Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or PDF), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

3.10    Litigation; Prevailing Party. In the event of any litigation with regard
to this Agreement, the prevailing party shall be entitled to receive from the
non-prevailing party and the non-prevailing party shall pay upon demand all
reasonable fees and expenses of counsel for the prevailing party; provided,
however, to the extent that both parties prevail on claims filed against the
other, in a consolidated action, then the aggregate amount of fees and expenses
of counsel to both parties shall be allocated between Buyer and SENZ so that
each party’s aggregate share of such fees and expenses bears the same proportion
to the total amount of such fees and expenses as the amount awarded each party
on their prevailing claim bears to the total amount awarded in the litigation on
all prevailing claims and any party that has paid less than its allocated
expenses shall immediately remit to the other party the difference between the
amount allocated and the amount previously paid.

 

3.11    Governing Law. This Agreement has been entered into and shall be
construed and enforced in accordance with the laws of the State of New York,
without reference to the choice of law principles thereof.

 

3.12   Jurisdiction and Venue. This Agreement shall be subject to the exclusive
jurisdiction of the state courts sitting in the County of New York, New York and
the U.S. District Court for the Southern District of New York. The parties to
this Agreement agree that any breach of any term or condition of this Agreement
shall be deemed to be a breach occurring in the State of New York by virtue of a
failure to perform an act required to be performed in the State of New York and
irrevocably, unconditionally and expressly agree to submit to the jurisdiction
of the state courts sitting in the County of New York, New York and the U.S.
District Court for the Southern District of New York for the purpose of
resolving any disputes among the parties relating to this Agreement or the
transactions contemplated hereby. The parties irrevocably

 

9

--------------------------------------------------------------------------------

 

 

 

waive, to the fullest extent permitted by law, any objection or immunities to
jurisdiction which they may now or hereafter have (including sovereign immunity,
immunity to pre-judgment attachment, post-judgment attachment and execution) to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, or any judgment
entered by any court in respect hereof brought in the State of New York, and
further irrevocably waive any claim that any suit, action or proceeding brought
in New York has been brought in an inconvenient forum. To the extent that any
party hereto has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service of notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, it hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the transactions
contemplated hereby to the extent permitted by law.

 

3.13    Construction. The language in all parts of this Agreement shall in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties. Without limitation, there shall be no presumption
against any party on the ground that such party was responsible for drafting
this Agreement or any part thereof, and any rule of law, or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

 

(Signature Page Follows)

 

 

 

10

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

Buyer:

         

By:                                                                             
                         

 

Name:                                                                           
                      

 

Title:                                                                         
                          

 

Address:                                                                       
                      

                                                                               
                                                                                
                                                                  

Email:

     

Sport Endurance, Inc.

         

By:                                                                             
                         

 

Name: David Lelong:

 

Title: Chief Executive Officer

     

 

 

 

 

 

 

 

 

 